Citation Nr: 0430116	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from February 1970 to May 
1974.  He also had two years and seven months of prior active 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  A videoconference hearing was held 
before the undersigned Veterans Law Judge in June 2004.

In his substantive appeal statement of June 2004, the veteran 
requested an increased rating for diabetes.  That issue has 
not been adjudicated or developed for appellate review.  
Accordingly, the Board refers that issue to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The service medical records demonstrate intravenous drug 
use during active service, without credible evidence of other 
likely exposure to blood products or other likely means of 
hepatitis transmission.

3.  The veteran's currently diagnosed hepatitis is not due to 
injury or disease in service other than his own intravenous 
drug use therein.

4.  The veteran's current cirrhosis was not present during 
service, was not manifest within a year after service, and 
was not caused or aggravated by a service-connected 
disability.

CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in the line of duty and 
service connection is not warranted.  38 U.S.C.A. §§ 105, 
1110 (West. 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2003).

2.  Cirrhosis of the liver was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in August 2001, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter also effectively advised 
him to submit any evidence which he had.  The letter was 
properly provided to the veteran prior to adjudication of his 
claims.  In addition, the SOC included summaries of the 
evidence which had been obtained and considered.  The SOC 
also included the requirements which must be met to establish 
service connection.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records, and his VA 
and private medical treatment records.  The veteran has been 
afforded disability evaluation examinations by the VA.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Hepatitis C.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that with chronic disease shown as such 
in service (or within the presumptive period under § 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin. 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

The veteran disputes that his hepatitis resulted from willful 
misconduct or drug use during service.  During the hearing 
held in June 2004 he testified that he was first diagnosed 
with Hepatitis C in the year 2000.  He recounted possible 
hepatitis infection risk factors in service such as when he 
received injections for inoculations during service while in 
basic training.  He recounted that they were lined up and 
given injections using the same injection gun.  He also 
recounted receiving cuts in service such as a cut on his 
finger that required stitches.  He also reported being 
assaulted and having been bitten by dogs while working in the 
military police.  He also reported having undergone surgery 
for removal of a growth near his belly button.  Finally, he 
reported engaging in high risk sex with prostitutes while in 
service.  He maintains that he did not use intravenous drugs 
during in service.  He admitted that he used opiates, but 
stated that he used the drugs nasally, and that he was scared 
to death of needles.  

Significantly, however the veteran's service medical records 
contain significant evidence of intravenous drug use.  A 
record dated in January 1974 shows that the veteran turned 
himself in for heroin abuse.  A drug abuse control program 
intake record reflects use of heroin with the usual method 
being code 2 [intravenous].  A record dated in March 1974 
shows that the veteran reported that he had been using drugs 
recently and now his arm was sore.  It was specifically noted 
that he "shot up in (R) arm."  

A service hospital record dated in May 1974 shows that the 
veteran was hospitalized in connection with improper use of 
opiates (heroin).  The report of a medical examination 
conducted in March 1974 reflects that the veteran was "an 
opiate abuser."  The veteran's DD 214 reflects that his 
discharge was based on unfitness due to drug abuse.  

The Board notes that the service medical records do not 
contain any indication that there was any other significant 
risk factor for contracting hepatitis.  Although he was 
treated for cuts and underwent minor surgery for removal of a 
growth, there is no mention of exposure to another person's 
blood as would be required to contract hepatitis C.  

The veteran's post service medical treatment records contain 
varying histories as to the means of infection.  A private 
medical record dated in November 2000 noted that the veteran 
gave a history of being recently diagnosed with hepatitis C.  
He stated that he had been wounded in Vietnam.  He denied any 
IV drug abuse.  A private medical treatment record dated in 
November 2000 reflects that the veteran reported that after 
doing research on the internet he felt that his father had 
brought home hepatitis C from WW II and had given it to him, 
his mother and his brother.  A private medical record dated 
in March 2001 shows that the veteran's hepatitis C 
transmission risk was "transient IVDA [intravenous drug 
abuse] late 1960's"  

A private medical record dated in September 2001 shows that 
he reported that his hepatitis C was from sexual contact in 
Vietnam.  However, the fact that the veteran's own account of 
the etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  It appears 
that the treating physicians were just recording the history 
given by the veteran. In LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In sum, the Board finds that the veteran's current assertions 
in which he denies intravenous drug abuse are not credible.  
As noted, intravenous drug use was noted 
during service.  These admissions, made by the veteran, were 
not made in an effort to obtain monetary benefits, but 
rather, in the course of medical treatment in service when he 
was seeking assistance from medical personnel and counselors.  
Conversely, the veteran's current assertions are made in 
conjunction with a claim for monetary benefits and they 
directly contradict the record.  Thus, the veteran's current 
statements are found to be untrue and are afforded little 
probative weight by the Board.  Rather, the Board affords 
probative weight to the only objectively documented and 
recurring activity giving rise to the risk of hepatitis 
exposure which is the veteran's inservice intravenous drug 
use.  The veteran's service record clearly documents the 
veteran's illegal drug use, to include his own contemporary 
admission of intravenous drug use.  

The Board further finds no basis for consideration of the 
veteran's in-service drug use as merely occasional or 
therapeutic or otherwise within circumstances to exempt such 
from being considered misconduct.  During service the veteran 
was using illegal drugs for his own personal use.  He was 
discharged from service for this very reason.  The law 
clearly states that service connection may not be established 
on a direct basis for a disease or injury that results from 
willful misconduct, or, for claims filed after October 31, 
1990, that are the result of the abuse of illegal drugs. See 
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  As such, 
service connection for hepatitis cannot be established.

The Board has noted that the report of a diabetes mellitus 
examination conducted by the VA in January 2002 contains a 
medical opinion which is to the effect that the veteran's 
hepatitis C seemed most likely to have been contracted from 
high risk sexual activity or that there was a possibility 
that it could have been from a razor used by a barber in 
Vietnam.  The Board notes, however, that the examiner 
apparently was unaware of the veteran's documented history of 
intravenous drug use.  The report indicates that the veteran 
had denied use of IV drugs or intranasal use of drugs.  An 
opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).  

There is no indication in the record that drug usage is 
associated with PTSD. Further, there is no indication that 
the veteran had PTSD during service, whereas, he did use 
drugs during service. Therefore, the Board concludes that his 
usage is due to willful misconduct. Accordingly, the Board 
concludes that hepatitis C was not incurred in the line of 
duty and service connection is not warranted.



II.  Entitlement To Service Connection For Cirrhosis Of The 
Liver.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cirrhosis the liver is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the veteran has previously established 
service connection for post-traumatic stress disorder, rated 
as 50 percent disabling; Type II diabetes mellitus with mild 
diabetic peripheral neuropathy, rated as 20 percent 
disabling; and secondary erectile dysfunction, rated as 
noncompensably disabling.

During the hearing held in June 2004, the veteran recounted 
that he was first diagnosed with cirrhosis in the year 2000.  
He stated that he had not been a heavy drinker in the past, 
and that he had stopped drinking after being diagnosed with 
cirrhosis.  

The veteran's service medical records do not contain any 
references to cirrhosis of the liver.  The report of a 
medical examination conducted in March 1974 for the purpose 
of his separation from service shows that clinical evaluation 
of all systems was normal except for a few minor scars.  The 
abdomen and viscera were normal.  The report of a medical 
history given at that time indicates that the veteran denied 
having a history of jaundice or hepatitis.  He also denied 
having stomach, liver or intestinal trouble.  

The earliest evidence of cirrhosis is from many years after 
separation from service.  The Board has noted that a private 
medical record dated in May 2001 indicates that the veteran's 
cirrhosis "could indeed" be due to his hepatitis C or could 
also be due to diabetes and obesity.  Significantly, the 
doctor's statement that the veteran's cirrhosis could be due 
to his service-connected disorder (i.e. diabetes) does not 
provide an adequate basis for granting service connection.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  

A different private medical treatment record dated in 
September 2001 indicates that it was likely that the cause of 
the cirrhosis was a combination of hepatitis C and ETOH.  The 
report of a diabetes mellitus examination conducted by the VA 
in January 2002 contains a medical opinion which is to the 
effect that the veteran's cirrhosis is secondary to his 
nonservice-connected hepatitis C.  The Board also notes that 
a private medical treatment record dated in March 2001 
reflects a history of the veteran consuming alcoholic drinks 
with seven "doubles" every Friday night after work for 
seven years.  

After reviewing all of the evidence of record, the Board 
finds no reasonable basis for granting service connection for 
cirrhosis.  The veteran's current cirrhosis was not present 
during service, was not manifest within a year after service, 
and was not reasonably shown to be caused or aggravated by a 
service-connected disability.  Accordingly, the Board 
concludes that cirrhosis of the liver was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  


ORDER

1.  Service connection for Hepatitis C is denied.

2.  Service connection for cirrhosis of the liver is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



